Exhibit ROSS MILLER Secretary Of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 Website: www.nvsos.gov Certificate of Designation (PURSUANT TO NRS 78.1955) Certificate of Designation for Nevada Profit Corporations (Pursuant to NRS 78.1955) 1. Name of corporation: Medefile International, Inc. 2. By resolution of the board of directors pursuant to a provision in the articles of incorporation this certificate establishes the following regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock. Medefile International, Inc. (the “Company”), a corporation organized and existing under the laws of Nevada, does hereby certify that, pursuant to authority conferred upon the Board of Directors of the Company by the Articles of Incorporation, as amended, of the Company, and the Board of Directors of the Company, has adopted resolutions (a) authorizing the issuance of 10,000 shares of preferred “A” stock, $0.001 par value per share (the “Preferred A Stock”), of the Company and (b) providing for the designations, preferences and relative participating, optional or other rights, and the qualifications, limitations or restrictions thereof, as follows: (please see Exhibit A, attached hereto). 3. Effective date of filing (optional) 4. Signature: (required) /s/ Milton Hauser Signature of Officer 1 EXHIBIT A CERTIFICATE OF DESIGNATION OF SERIES A CONVERTIBLE PREFERRED STOCK OF MEDEFILE INTERNATIONAL, INC. to be filed with the Secretary of State of the State of Nevada on or about December 30, 2008 Medefile International, Inc. (the “Company”), a corporation organized and existing under the laws of Nevada, does hereby certify that, pursuant to authority conferred upon the Board of Directors of the Company by the Articles of Incorporation, as amended, of the Company, and the Board of Directors of the Company, has adopted resolutions (a) authorizing the issuance of 10,000 shares of preferred “A” stock, $0.001 par value per share (the “Preferred A Stock”), of the Company and (b) providing for the designations, preferences and relative participating, optional or other rights, and the qualifications, limitations or restrictions thereof, as follows: 1.
